DETAILED ACTION

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, no prior art of record is considered to teach or suggest the combination of limitations of claim 1. In particular, the limitations “the maximum width protective belt has a maximum projection position (A) in the tire radial direction in a shoulder region in a tire lateral direction, an edge of the maximum width protective belt is at an edge position (B), a straight line (a) passing through the maximum projection position (A) and extending in a direction normal to the tread surface of the pneumatic tire intersects the tread surface at a position (A') on the tread surface, and a straight line (b) passing through the edge position (B) and extending in a direction normal to the tread surface intersects the tread surface at a position (B') on the tread surface, an angle formed between a first straight line connecting the maximum projection position (A) and the edge position (B) and a second straight line connecting the position (A') and the position (B') is from 30 to 150, the first straight line inclines at a greater angle than the second straight line with respect to the tire lateral direction, the first straight line and the second straight line having a same inclination direction with respect to the tire radial direction, and a distance between the maximum projection position (A) and the position (A') being LA, a distance between the edge position (B) and the position (B') being LB, and 1 - LA/LB being from 0 to 0.1”. 
The closest prior art of record is considered to be Kobayashi (US 2009/0126847) (of record) as discussed in the previous office action of record.
Upon further consideration and review, the examiner finds Applicant’s arguments presented in the 02/22/2021 Remarks to be persuasive. In particular, Applicant argues on pages 7-8 that “1 – LA/LB” in Kobayashi is calculated to be 0.16 and thereby exceeds the upper limit of the claimed range of 0.1. The 
Claims 2 and 4-5 are allowable by dependence on claim 1. 
Claims 3 and 6 remain allowable for the reasons stated in the previous office action of record. 
Claims 7-8 remain allowable by dependence on claim 6. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 7:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN WHATLEY can be reached on (571) 270-5545.  The fax phone number for the organization where 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SEDEF PAQUETTE/
Examiner, Art Unit 1749
	
/ROBERT C DYE/Primary Examiner, Art Unit 1749